DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. Applicant argues no references teach or suggest “when the maximum cross-sectional diameter of the distal segment of the stem body is increased with an increment of 1mm, the height of the distal segment of the stem body is increased accordingly”. This is not persuasive because the feature of an increased maximum cross-sectional diameter with an increased height is a conditional limitation that does not further limit the claimed artificial femoral stem prosthesis itself. For instance, when the maximum cross-sectional diameter is not increased/left the same, this limitation is not required. Claim 1 is directed to “An” (meaning the claim only requires one) artificial femoral stem prosthesis. The limitation “when the maximum cross-sectional diameter of the distal segment of the stem body is increased with an increment of 1mm, the height of the distal segment of the stem body is increased accordingly” is unclear for the reasons discussed in the final office action of 1/16/2020, the advisory action of 3/17/2021 and as discussed in detail below and appears to be directed to additional components of varying sizes which are not claimed. Therefore, increasing diameter and height are not .
Applicant further argues in order to increase the fit between the femoral stem prosthesis and the inner diameter of the medullary cavity, in the present application, the femoral stem is designed so that the maximum cross-sectional diameter of the distal segment of the stem body increases with an increment of 1mm which ensures the femoral stem can be fitted to the medullary cavity for DDH cases and maintain the strength of the femoral stem to the greatest extent. This is not persuasive because as discussed above, the claim does not require a set of femoral stem prostheses and only requires a single prosthesis. The feature of increasing diameter, as best understood, does not relate to a single prosthesis but instead refers to incrementally larger prostheses in a set of prostheses. Since only a single prosthesis is required by the claims, and the feature of when the maximum cross-sectional diameter of the distal segment of the stem body is increased with an increment of 1mm, the height of the distal segment of the stem body is increased accordingly is directed to an intended design/use of other devices, the benefits alluded to by the applicant are not realized by the current claims. Further, the prior art teaches diameters encompassing the claimed range and therefore are suitable for treating DDH since they have the same diameter. 
Applicant further argues the height and maximum diameter ranges claimed are both within the height and maximum diameters of Fengbao therefore the range in claim 1 is smaller, more accurate, and more compatible with the medullary cavity of the patient. This not persuasive because the claimed where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. Applicant argues that the inventor has conducted a lot of research and experiments to study the influence of the maximum cross-sectional diameter including CT measurements of the inner diameter of the distal medullary cavity of the femoral stem of DDH patients and “normal people”. This is not persuasive because the claims are not limited to a design for patients with DDH, the claimed prosthesis may be used in patients without DDH, and using CT measurements of a bone to properly size a prosthesis is conventional in prosthetic design and amounts to routine experimentation and skill in the art. Also, Fengbao discloses the height and diameter are provided to avoid collision with the cortex and reduce thigh pain and cortical abrasion which are the same reasons that applicant provides for the sizes in the instant application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 8, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “when the maximum cross-sectional diameter of the distal segment of the stem body is increased with an increment of 1mm, the height of the distal segment of the stem body is increased accordingly”. It is unclear what the maximum cross-sectional diameter is increased with respect to. In other words, the maximum cross-sectional diameter is increased as compared to what? It is unclear what how the limitation relates to the artificial femoral stem prosthesis claimed. The claim only requires one stem prosthesis but the limitation appears to possibly be referring to a second stem prosthesis which is not claimed. For examination, the limitation is considered an optional design consideration for an additional prosthesis which is not positively claimed. Also, the scope of the height of the distal segment of the stem body being increased “accordingly” is unclear. Does “accordingly” mean that the height increases in general or does “accordingly” mean that the height increases in an increment of 1mm like the distal segment?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Michelinakis et al. 2009/0299485 (hereafter referred to as Michelinakis) in view of Fengbao et al. CN201510379U (hereafter referred to as Fengbao; refer to the translation for passages referenced herein) in view of Rivard et al. 8,066,770 (hereafter referred to as Rivard) in view of Patterson et al. 2013/0110243 (hereafter referred to as Patterson). Michelinakis discloses an artificial femoral stem prosthesis (fig.1), . 

    PNG
    media_image1.png
    348
    574
    media_image1.png
    Greyscale

While Michelinakis discloses the invention substantially as claimed, Michelinakis does not disclose that a height of the distal segment of the stem body is 14-22 mm and a maximum cross-sectional diameter of the distal segment of the stem body is 7-13 mm, and Michelinakis does not disclose that an outer surface of the proximal segment of the stem body is provided with a microgroove, the microgroove has a width of 1.0-1.1mm, and a depth of 0.4-0.5mm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the distal segment of Michelinakis to include a distal stem body height and maximum cross-sectional diameter of the distal segment of the stem body as taught by Fengbao in order to provide a bullet design for avoiding collision with the cortex and reducing thigh pain and cortical abrasion. While the claimed ranges of the height and diameter are slightly smaller than the ranges taught by Fengbao, it would have been further obvious to optimize and narrow the ranges disclosed by Fengbao to the claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). Regarding the limitation “when the maximum cross-sectional diameter of the distal segment of the stem body is increased with an increment of 1mm, the height of the distal segment of the stem body is increased accordingly”, this limitation does not further limit the claimed artificial femoral stem prosthesis since no other prostheses are positively claimed. The step of “when the maximum cross-sectional diameter of the distal segment of the stem body is increased” is optional. In other words when the maximum cross-sectional diameter of the distal segment of the stem body is not increased, the prosthesis has the claimed height and diameter. Even if the claim was amended to require a set of femoral stem prostheses including a second prosthesis having a maximum cross-
Michelinakis in view of Fengbao discloses the invention substantially as claimed and as discussed above but does not disclose that the titanium coating has a thickness of 100-200 microns and a bond strength of greater than or equal to 45 MPa (6527 psi).
Rivard teaches a femoral stem prosthesis, in the same field of endeavor, wherein the titanium coating has a thickness of 100 microns (col.4, ll.20-22) and a bond strength of at least 4000 psi for the purpose of enabling the coating to withstand significant loads without a breakdown of the coating (col.4, ll.35-42).

Patterson teaches a bone prosthesis, in the same field of endeavor, wherein titanium has a surface roughness of 100 microns (par.61) for the purpose of facilitating cellular attachment and osteointegration (par.46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a roughness of 100 microns as taught by Patterson to the titanium coating of Michelinakis in view of Fengbao in view of Rivard in order to further enhance cellular attachment and osteointegration. Microporous titanium coatings are old and well-known in the art. The claimed parameters are each taught by the prior art and since optimizing each parameter is possible by routine experimentation it would have been obvious to one of ordinary skill in the art at the time of the invention to tailor the titanium coating to optimal parameters.
Claims 4, 5, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Michelinakis in view of Fengbao in view of Rivard in view of Patterson as applied to claim 1 above, and further in view of Dorr et al. 2007/0219641 (hereafter referred to as Dorr).
Regarding claims 4 and 5, Michelinakis appears to show an angle between a central line of the stem body and a central line of the femoral neck of between 120°-140° in fig.1b, however, Michelinakis in view of Fengbao in view of Rivard in view of Patterson does not specifically disclose that this angle is 130°.
Dorr teaches a femoral stem prosthesis, in the same field of endeavor, wherein the angle between the stem and neck may be between 90°-145°, and provides specific examples of 90°, 110°, and 120°, for the purpose of providing optimal results in certain patients (par.71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the femoral stem prosthesis of Michelinakis in view of Fengbao in view of Rivard in view of Patterson, if necessary, to include an angle between a central line of the stem body and a central line of the femoral neck of between 120°-140°, as taught by Dorr in order to provide an optimal prosthesis design for a particular patient. It would have been further obvious to optimize the angle to 130° since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A).
Regarding claim 8, Michelinakis does not specifically disclose that the cross section of the femoral neck is oval. However, Fengbao discloses that the neck is elliptical, which is oval, for the purpose of increasing the range of motion of the prosthesis (pg.3, par.6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neck of Michelinakis in view of Fengbao in view of Rivard in view of Patterson in view of Dorr to be elliptical as taught by Fengbao in order to increase the range of motion of the prosthesis.

Dorr teaches a femoral stem prosthesis, in the same field of endeavor, wherein the deflection angle may be between 0°-25° or more for the purpose of providing optimal anatomical benefits in certain patients (par.62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the femoral stem prosthesis of Michelinakis in view of Fengbao in view of Rivard in view of Patterson to include a specific deflection angle of between 0°-35° as taught by Dorr in order to provide an optimal prosthesis design for a particular patient. Note that Dorr gives specific examples of 0°, 14°, 16°, and 25° in par.62.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Michelinakis in view of Fengbao in view of Rivard in view of Patterson as applied to claim 1 above, and further in view of Tanamal et al. 5,755,811 (hereafter referred to as Tanamal). Michelinakis in view of Fengbao in view of Rivard in view of Patterson discloses the invention substantially as claimed and as discussed above but does not specifically disclose that cross sections of the proximal segment of the stem body and the middle segment of the stem body are wedge-shaped.
Tanamal teaches a femoral stem prosthesis, in the same field of endeavor, wherein proximal and middle portions of the stem body have a wedge-shaped cross-section (figs. 2 and 6-9) for the purpose of providing a primary mode of fixation of the prosthesis to the bone (col.3, ll.6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross sections of the proximal and middle segments of the stem body of Michelinakis in view of Fengbao in view of Rivard in view of Patterson to be wedge-shaped as taught by Tanamal in order to provide secure fixation of the prosthesis to the bone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774